Alice Robie Resnick, J.,
dissenting. I would affirm the judgment of the appellate court in its entirety. Alaska was the responding state to the URESA petition. The jurisdiction of the Alaska trial court was strictly limited to the URESA action. Personal jurisdiction was never obtained over appellee, therefore Alaska did not have authority to modify the Ohio judgment.
R.C. 3115.28 provides:
“Any support order issued by a court of this state pursuant to sections 3115.01 to 3115.34, inclusive, of the Revised Code, does not nullify and is not nullified by * * * a support order made by a court of any other state pursuant to a substantially similar act or any other law * * * unless otherwise specifically provided by the court. * * * ” (Emphasis added.)
Alaska’s version of URESA provides at Alaska Stat. 2525.250 in pertinent part:
“Participation in a proceeding under this chapter does not confer upon any court jurisdiction over any of the parties to that proceeding in any other proceeding. * * * ” (Emphasis added.) See analogous R.C. 3115.29, restricting personal jurisdiction.
*272From the foregoing it becomes clear that Alaska had no authority to do what it did. Under URESA a responding state has authority only to enforce a support order of the petitioning state. If it chooses to modify that order that modification is null and void in the petitioning state. The original order remains in force. Only the petitioning state has authority to modify the support order originally entered. If it is to be changed it must be done in the state where the support decree originated.
I agree with the court of appeals wherein the court stated:
“We are compelled to conclude that the proceedings conducted in Alaska, supra, substantially deprived the plaintiff of fundamental Fourteenth Amendment due process. Therefore, the Ohio trial court was not required to recognize the Alaska judgment satisfactions under an application of full faith and credit.
“Consequently, the Alaska adjudications are not res judicata in Ohio. * * * t>
For all the foregoing reasons I would affirm the judgment of the court of appeals.
Douglas, J., concurs in the foregoing dissenting opinion.